Case 1:19-cv-12379-DJC Document 20 Filed 06/11/20 Page 1 of 4

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

JONATHAN MULLANE, DOCKET NO. 1:19-CV-12379-DJC
Plaintsff,

Vv.

UNITED STATES DEPARTMENT
OF JUSTICE and

UNITED STATES SECURITIES
AND EXCHANGE COMMISSION,

Defendants.

Nem Ne Ne Ne ee ee ee See Ne” Nee Nee ee” ee” eee”

PLAINTIFF’S OMNIBUS MOTION FOR LEAVE TO FILE UNDER SEAL
AND TO SEAL THE RECORD IN ITS ENTIRETY
AND INCORPORATED MEMORANDUM OF LAW

 

COMES NOW Plaintiff Jonathan Mullane (hereinafter, “Plaintiff’) and hereby
respectfully moves this Honorable Court for leave to file under seal the attached proposed filing,
annexed hereto as EXHIBIT 1. For the reasons set forth herein, afra, together with the sensitive
information discussed in the proposed filing, Plaintiff further requests that the entire record herein
be sealed forthwith by the Court until further notice.

In support hereof, Plaintiff shows unto the Court as follows:

STANDARD OF REVIEW

 

In deciding whether to seal documents, courts consider the degree to which the subject

matter is “traditionally considered private rather than public.” United States v. Kravetz, 706 F.3d

 
Case 1:19-cv-12379-DJC Document 20 Filed 06/11/20 Page 2 of 4

47, 62 (Ist Cir. 2013). The nature and degree of any injury that would result from public disclosure
are important considerations, as is the sensitivity of the information. Id. Courts also consider how
the party urging disclosure intends to use the information. Id. Where court filings may be used
as “a vehicle for improper purposes,” the Court must deny access “to insure that its records
are not used to gratify private spite or promote public scandal.” In re Boston Herald, 321 F.3d
174, 190 (ist Cir. 2003).

ANALYSIS

I. MATTERS PERTAINING TO ONGOING CRIMINAL INVESTIGATIONS
WARRANT SEALING.

In the case at bar, sealing is in the interests of the administration of justice within the
judiciary itself—not only in the instant action, but also in the related actions which address the
same subject matter. In the context of civil proceedings, the decision to seal the entire record of
the case, including the pleadings, docket entries, orders, affidavits, and hearing transcripts, must
be “necessitated by a compelling governmental interest [] and [be] narrowly tailored to that
interest.” Chi. Tribune Co. v. Bridgestone/Firestone, Inc., 263 F.3d 1304, 1311 (11th Cir. 2001)
(quoting Wilson v. Am. Motors Corp., 759 F.2d 1568, 1571 (11th Cir. 1985)).

Potential prejudice to an ongoing criminal investigation also represents a compelling
government interest that justifies the closure of judicial records. United States v. Valenti, 987 F.2d
708 (11th Cir. 1993), cert. denied, 510 U.S. 907 (1996) (affirming the district court’s denial of
appellant newspaper’s motion to unseal court records related to a criminal indictment based on
the trial court’s finding that the government’s interest in protecting its ongoing law-enforcement
investigation was a compelling one that outweighed appellant’s claimed right of access); see also

In re Search Warrant for Secretarial Area-Gunn, 855 F.2d 569, 574 (8th Cir. 1988) (“The
Case 1:19-cv-12379-DJC Document 20 Filed 06/11/20 Page 3 of 4

government has demonstrated that restricting public access [under the First Amendment] to these
[search-warrant affidavit] documents is necessitated by a compelling government interest —the on-
going investigation. These documents describe in considerable detail the nature, scope and
direction of the government’s investigation and the individuals and specific projects involved [ . .
.. ] There is a substantial probability that the government’s on-going investigation would be
severely compromised if the sealed documents were released.”).

In the instant matter, Plaintiff’s assigned work in the United States Attorney’s Office
(“USAO”) for the Southern District of Florida is directly related to his claims herein.
Additionally, his access to the subject information is related to ongoing criminal investigations
which collectively are factually related to the individual Defendants’ acts of retribution—which
even included corruptly influencing the judiciary in a federal civil action. Therefore, Plaintiff must
be permitted to present all material and relevant facts to the Court without fear of further
retaliation and/or threats of criminal prosecution. The sensitive matters to be addressed include,
without limitation, corruption within the federal judiciary itself.

CONCLUSION

WHEREFORE, on the above-mentioned premises, Plaintiff respectfully requests that this
Honorable Court:

(i) Grant him leave to submit the annexed proposed filing [EXHIBIT 1] under

seal; and
(ii) | Enter an order sealing the entire record in this action forthwith until further

notice.
Case 1:19-cv-12379-DJC Document 20 Filed 06/11/20 Page 4 of 4

DATED: June 9, 2020
Respectfully submitted,

/s/ E. Peter Mullane, Esq.

E. PETER MULLANE, ESQ.

BBO #360000

MULLANE, MICHEL & McINNES LLP
6 Bennett Street

Cambridge, MA 02138

Tel.; (617) 661-9000

peter@3mlaw.com

Counsel for Plaintiff

VERIFICATION AND AFFIDAVIT REQUIREMENT

I, the undersigned, do hereby declare under the pains and penalty of perjury under the laws
of the United States of America that the facts as set forth herein are true and correct to the best of
my knowledge. Pursuant to 28 U.S.C. § 1746, the affidavit requirement for this filing is hereby
satisfied.

/s/ E. Peter Mullane, Esq.
E. PETER MULLANE, ESQ.

CERTIFICATE OF SERVICE

 

The undersigned hereby certifies that this filing submitted via the CM/ECF system shall
be transmitted electronically to the registered participants as identified on the Notice of Electronic
Filing (“NEF”), and that paper copies shall be mailed via first class mail, postage prepaid, to those
indicated as non-registered participants on the date of filing.

/s/ E. Peter Mullane, Esq.
E. PETER MULLANE, ESQ.
